DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-20 is/are currently pending and considered below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Regarding claim 1, line 7 applicant recites "the roll" but the roll is not actually positively recited earlier in the claim.  This causes a problem in dependent claim 9 when Applicant recites "a roll" in line 1 because in Claim 1 line 7, Applicant already recites "the roll”. Applicant is request to clarify the language.  

Regarding claim 9, the limitation “a roll” in line 15 is indefinite because the limitation is unclear because it's not clearly recited as “a roll” in claim 1, line 5, thus the wording causes confusion.  For 

Regarding Claim 11, line 7 applicant recites "the roll" but the roll is not actually positively and properly recited earlier in the claim. This causes a problem in dependent claim 9 when Applicant recites "a roll" in line 1 because in Claim 1 line 7, Applicant already recites "the roll". Applicant is requested to clarify the language. 

Regarding Claim 19, the limitation “a roll” in line 11 is indefinite because the limitation is unclear because it's not clearly recited as “a roll” in claim 11, line 5, thus the wording causes confusion.  For purposes of compact prosecution, the Examiner interprets the limitation “a roll” to mean there is positively a roll on the material support roll.

Dependent claims are rejected for depending from a rejected claim.



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummel et al., US 2016/0353665 A1 (Hummel).


Regarding Claim 1, Hummel discloses, A wrapping assembly (FIG. 1, item 60) for an agricultural vehicle (FIG. 1, item 10), comprising: 

a frame (FIG. 1, item 12);

a material support roll (FIG. 2, item 64) supported by the frame  (FIG. 1, item 12) and configured to hold a roll (FIG. 2, item 82) of wrapping material (para. 0036); and

a spreader roll assembly (FIG. 2, item 54) configured to spread wrapping material (para. 0008) from the roll (FIG. 2, item 82) held by the material support roll (FIG. 2, item 64) and comprising a first roll (FIG. 2, item 76) supported by the frame (FIG. 1, item 12) and a second roll (FIG. 2, item 72) comprising at least one pivot (para. 0033, movable rolls) , the at least one pivot (para. 0033) pivotably coupling (FIG. 2, para. 0037, moveable carriage 74) the second roll (FIG. 2, item 72) to the frame (FIG. 1, item 12) and being positioned such that an exerted force from the wrapping material (Col. 2, line 3) on the second roll (FIG. 2, item 72) causes the second roll (FIG. 2, item 72) to pivot toward the first roll (FIG. 2, item 76) and pinch (para. 0040, tensioned and stretched) the wrapping material (para. 0040) between the first roll (FIG. 2, item 76) and the second roll (FIG. 2, item 72).  

Regarding Claim 2, Hummel discloses the invention as claimed above. Hummel further discloses wherein the frame (FIG. 1, item 12) comprises a pair of opposed walls (FIG. 7 item 76 installed in opposed walls ) and the first roll (FIG. 2, item 76) is fixedly coupled to both of the opposed walls (FIG. 7, item 76). 

Regarding Claim 3, Hummel discloses the invention as claimed above. Hummel further discloses, wherein the first roll is a bottom roll (FIG. 2, item 76) and the second roll is a top roll (FIG. 2, item 72).  

Regarding Claim 4, Hummel discloses the invention as claimed above. Hummel further discloses, wherein the at least one pivot comprises a pivot arm (FIG. 2, item 74) comprising a pivot opening and an end bearing (FIG. 6, item 72, at end of roll must have a bearing and opening) coupled to the pivot arm (FIG. 2, item 74) and supporting a respective end of the second roll (FIG. 2, item 72).  

Regarding Claim 5, Hummel discloses the invention as claimed above. Hummel further discloses, further comprising a pivot pin (FIG. 2, item 74, must have a pin that pivots to secure carriage) placed in the pivot opening and coupled to the frame (FIG. 1, item 12), the pivot pin (FIG. 2, item 74) defining a pivot axis of the pivot arm (FIG. 2, item 74) and the end bearing (FIG. 6, item 72). 
 
Regarding Claim 6, Hummel discloses the invention as claimed above. Hummel further discloses, wherein the pivot arm (FIG. 2, item 74) comprises a bearing opening and the end bearing (FIG. 6, item 72) coupled to the second roll (FIG. 2, item 72) comprises a portion disposed in the bearing opening.  

Regarding Claim 9, Hummel discloses the invention as claimed above.  Hummel further discloses, further comprising a roll (FIG. 2, item 82) of wrapping material (para. 0040) mounted on the material support roll (FIG. 2, item 64).  
Regarding Claim 10, Hummel discloses the invention as claimed above.  Hummel further discloses, wherein the frame (FIG. 1, item 12) comprises a pair of opposed walls (FIG. 7 item 76) and the at least one pivot comprises a pair of pivots (FIG. 2, item 74), each of the pivots (FIG. 2, item 74) pivotably coupling the second roll (FIG. 2, item 72) to a respective one of the opposed walls (FIG. 7 item 76).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 and 11-20 are rejected under 35 U.S.C 103 as being unpatentable over Hummel in view of Viaud et al., US 7,805,912 B2 (Viaud).


Regarding Claim 7, Hummel discloses the wrapping assembly of claim 1, Hummel further discloses wherein at least one of the first roll (FIG. 2, item 76) or the second roll (FIG. 2, item 72) comprises a rolling surface (FIG. 6, see below drawing).


    PNG
    media_image1.png
    666
    502
    media_image1.png
    Greyscale


  
Hummel does not disclose, the rolling surface comprising a rubber. 
However, Viaud teaches, the rolling surface comprising a rubber (Fig. 2, item 36, Col. 4, line 7).
Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Hummel and Viaud at the effective filling date of the invention to modify the roll of Hummel to include the rubber on the rolling surface. 
A person of ordinary skill in the art would have been motivated to make such a modification so as to enable the rolling surface covered with rubber to apply high friction on the wrapping material.
 

Regarding Claim 8, Hummel discloses, the invention as claimed above. 

Hummel does not disclose, comprises at least one helical groove
However, Viaud teaches, one helical groove formed therein (Fig. 2, Col. 4, line 6, item 36, Roll 36 is journaled).  
Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Hummel and Viaud at the effective filling date of the invention to modify the roll of Hummel to include one helical groove on the rolling surface.
A person of ordinary skill in the art would have been motivated to make such a modification so as to machine a helical groove on the rolling surface is beneficial so as to increase the friction of the surface as in Viaud (Col. 4, line7).


Regarding Claim 11, Hummel discloses, An agricultural vehicle (FIG. 1, item 10), comprising:
Hummel further discloses;

a chassis  (FIG. 1, item 34, Col. 4, lines 49-50); 

a frame (FIG. 1, item 12) carried by the chassis  (FIG. 1, item 34);
  
a material support roll (FIG. 2, item 64) carried by the chassis (FIG. 1, item 34) and configured to hold a roll (FIG. 2, item 82) of wrapping material (Col. 2, line 3); and
 
a spreader roll assembly (FIG. 2, item 54) configured to spread wrapping material (Col. 2, line 3) from the roll held by the material support roll (FIG. 2, item 64) and comprising a first roll (FIG. 2, item 76) coupled to the frame  (FIG. 1, item 12) and a second roll  (FIG. 2, item 72) comprising at least one pivot (para. 0033), the at least one pivot (para. 0033) pivotably coupling (FIG. 2, para. 0037) the second roll (FIG. 2, item 72) to the frame  (FIG. 1, item 12) and being positioned such that an exerted force from the wrapping material (Col. 2, line 3) on the second roll (FIG. 2, item 72) causes the second roll (FIG. 2, item 72) to pivot toward the first roll (FIG. 2, item 76) and pinch  (para. 0040) the wrapping material (para. 0040) between the first roll (FIG. 2, item 76) and the second roll (FIG. 2, item 72).  


Hummel further discloses a chassis (Hummel, Fig. 1 item 34), Hummel does not disclose wherein the chassis includes a pickup or a plurality of pickup tines however, Viaud teaches a chassis comprising a pickup and plurality of pickup tines (Viaud et al. (Fig. 1, item 26, arrow points to pickup tines)



    PNG
    media_image2.png
    278
    321
    media_image2.png
    Greyscale


	However, Viaud teaches, a pickup carried (Fig. 1, item 26, Col. 3, line 40) and comprising a plurality of pickup tines (Fig. 1, item 26, see above drawing)
Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Hummel and Viaud at the effective filling date of the invention to modify the frame of Hummel to include the pickup and plurality of tines as taught by Viaud.  
A person of ordinary skill in the art would have been motivated to make such a modification so as since it would be beneficial to allow the harvester vehicle to pickup crops in Viaud (Col. 4, line 7).


Regarding Claim 12, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses, wherein the frame (FIG. 1, item 12) comprises a pair of opposed walls (FIG. 7 item 76) and the first roll (FIG. 2, item 76) is fixedly coupled to both of the opposed walls (FIG. 7 item 76).  

Regarding Claim 13, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses, wherein the first roll (FIG. 2, item 76) is a bottom roll (FIG. 2, item 76) and the second roll (FIG. 2, item 72) is a top roll (FIG. 2, item 72).  


Regarding Claim 14, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses, wherein the at least one pivot comprises a pivot arm (FIG. 2, item 74) comprising a pivot opening.  

Regarding Claim 15, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses, further comprising a pivot pin (FIG. 2, item 74) placed in the pivot opening and coupled to the frame (FIG. 1, item 12), the pivot pin  (FIG. 2, item 74) defining a pivot axis of the pivot arm (FIG. 2, item 74).  

Regarding Claim 16, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses, wherein the pivot arm (FIG. 2, item 74) comprises a bearing opening and the end bearing (FIG. 6, item 72) coupled to the second roll (FIG. 2, item 72) comprises a portion disposed in the bearing opening.  

Regarding Claim 17, as combined, Hummel/Viaud disclose the invention as claimed above. Hummel further discloses wherein at least one of the first roll (FIG. 2, item 76) or the second roll (FIG. 2, item 72) comprises a rolling surface (FIG. 6, see below drawing).  


    PNG
    media_image1.png
    666
    502
    media_image1.png
    Greyscale


Hummel does not disclose, a rolling surface comprising a rubber. 
However, Viaud teaches, comprising a rubber (Fig. 2, item 36).
Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Hummel and Viaud at the effective filling date of the invention to modify the roll of Hummel to include the rubber on the rolling surface. 
A person of ordinary skill in the art would have been motivated to make such a modification so as to enable the rolling surface covered with rubber to apply high friction on the wrapping material.
 
Regarding Claim 18, as combined, Hummel/Viaud disclose the invention as claimed above. 
Hummel does not disclose, at least one helical groove formed therein.  
However, Viaud teaches, at least one helical groove formed therein (Fig. 2, item 36)
Therefore, it would have obvious to one of ordinary skill in the art having the teachings of Hummel and Viaud at the effective filling date of the invention to modify the roll of Hummel to include one helical groove on the rolling surface so as to increase the friction of the surface in Viaud (Col. 4. Line 7).


Regarding Claim 19, as combined, Hummel/Viaud disclose the invention as claimed above.
Hummel further discloses, further comprising a roll of wrapping material (Col. 2, line 3) mounted on the material support roll (FIG. 2, item 64).  

Regarding Claim 20, as combined, Hummel/Viaud disclose the invention as claimed above.
Hummel further discloses, wherein the frame (FIG. 1, item 12) comprises a pair of opposed walls (FIG. 7 item 76) and the at least one pivot comprises a pair of pivots (FIG. 2, item 74), each of the pivots (FIG. 2, item 74) pivotably coupling the second roll (FIG. 2, item 72) to a respective one of the opposed walls (FIG. 7 item 76).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS G DEL VALLE/             Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731